DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B, Fig.6, and D, Figs.13-14 in the reply filed on 12 January, 2021 is acknowledged.  The traversal is on the ground(s) that the species are not patentably distinct, as all the species require the control method of species A. 
This is not found persuasive with regard to Set II because this argument does not pertain to the selection between Species C and D in set II. 
The examiner agrees that Species A and B are not patentably distinct. This was a typographic error where the examiner meant to indicate a choice between the driving record storage configuration in Figures 7 (Species A) and 8 (Species B). In a telephone interview with applicant’s representative Shen Bin Wu on 5 February, 2021, applicant’s representative indicated that Species A, Fig. 7, was selected. 
Claims 9 and 11 are withdrawn as being drawn to nonelected Species B and C. Claims 1-8, 10 and 12-16 are examined. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Interpretation
In regards to claim 1, the claim reads “driving record of the endoscope” [line 10]. This could be almost anything whatsoever. 
In regards to claim 1, the claim reads “wherein the control unit controls the endoscope operating device on the basis of a driving record of the endoscope” [lines 9-10]. The control unit recited may include a control unit receiving operator input for control. As such, the claim includes a control unit where the human operator utilizes the driving record when making decisions for control unit input. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: endoscope operating device in claims 1, 4-5, 12, 15-16, control unit in claims 1, 4-5 and 12-14, sensor in claim 2, master device in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8, 10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “a bending portion which is located at the end of the endoscope” [line 6]. It is unclear if this bending portion is part of the endoscope or part of another device. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this bending portion is part of the endoscope. 
In regards to claims 1, 4-5, 12 and 15-16, claim limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	The applicant needs to set forth adequate disclosure such that one skilled in the art will understand what structure will perform the recited function. See MPEP 2181. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8, 10, 13, 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mizuno et al. (USPN 5,876,325).
In regards to claim 1, Mizuno discloses an autonomous endoscopic system capable of controlling movement of an endoscope [155, Fig.25c] inserted into a protective sheath [152, Figs.25b-c] installed in the body of a patient [Figs.25a-c, col.18 ll.45-col.19 ll.24], the autonomous endoscopic system comprising: 
an endoscope operating device [back end of 153, Fig.25b, col.18 ll.49-52, col.19 ll.5-24] capable of adjusting a relative position of the endoscope with respect to the protective sheath, a rolling angle of the endoscope, and a bending angle of a bending portion which is located at the end of the endoscope and is bendable [col.18 ll.45-col.19 ll.24; the slave manipulator 151 mirrors the coordinate system of the master manipulator, which may be rolled (also see fig.22b). Coordinate 166 at the distal tip of the sheath is slaved to coordinate 165, coordinate 170 at the distal tip of the endoscope is slaved to coordinate 167]; and 

wherein the control unit controls the endoscope operating device on the basis of a driving record of the endoscope [see the claim interpretation section hereinabove; this could further be the input from the operator]. 
However, in this embodiment Mizuno does not positively disclose that the endoscope operating device is equivalent to the endoscope operating device disclosed by the applicant, and invoked in the claims via 35 USC 112 (f). 
Further, Mizuno does not detail the inner workings of the endoscope operating device to any degree in this embodiment, or how the control unit processes input data. 
In a separate embodiment [Figs.64-67] Mizuno teaches an analogous endoscope operating device [725, 791, Figs.64, 67; this is equivalent to the applicant’s endoscope operating device 12 as it is also a unitary device that mechanically manipulates endoscope] controlled by a control unit, the endoscope operating device which advances and retracts, controls the rolling angle of, and a bending angle of a bending section of [col.46 ll.37-63], an endoscope [702, 704, 707, Figs.64, 67]. Mizuno teaches that this is provided for providing force to drive the endoscope [col.46 ll.37-63].
Therefore it would have been obvious to one having ordinary skill in the art to modify the autonomous endoscopic system disclosed by Mizuno to have an autonomous endoscopic system in accordance with the teachings of Mizuno. This would be done for the predictable result of providing a known implementation of the endoscope operating device, and for the purpose taught above.
In regards to claim 6, Mizuno teaches the autonomous endoscopic system of claim 1, wherein the driving record includes an operation profile that shows an operation amount of the endoscope operating device over time from a first point in time to a second point in time [Note the claim interpretation section hereinabove; if this is information provided to the operator, then this need not directly impact the control unit]. 
	In regards to claim 7, Mizuno teaches the autonomous endoscopic system of claim 6, wherein the first point in time is a point in time the end of the endoscope is located at a particular site with respect to the protective sheath [Note the claim interpretation section hereinabove; if this is information provided to the operator, then this need not directly impact the control unit.]. 
In regards to claim 8, Mizuno teaches the autonomous endoscopic system of claim 6, wherein the second point in time is a point in time at which a surgical instrument inserted into the endoscope performs a particular work [Note the claim interpretation section hereinabove; if this is information provided to the operator, then this need not directly impact the control unit.].
In regards to claim 10, Mizuno teaches the autonomous endoscopic system of claim 6, wherein the operation amount includes a translation amount of the endoscope, a rolling angle variation of the endoscope, and a bending angle variation of the endoscope [Note the claim interpretation section hereinabove; if this is information provided to the operator, then this need not directly impact the control unit]. 
In regards to claim 13, Mizuno teaches the autonomous endoscopic system of claim 1, wherein the control unit initializes a pose of the endoscope such that the endoscope has a particular rolling angle and a particular bending angle when the end of 
In regards to claim 15, Mizuno teaches the autonomous endoscopic system of claim 14, however does not positively teach a clutch operable by an operator and capable of allowing or stopping a continuous drive of the endoscope operating device. 
In an analogous embodiment, Mizuno teaches a clutch operable by an operator and capable of allowing or stopping a continuous drive of the endoscope operating device [“changeover switch”, col.17 ll.18-38].  Mizuno teaches that this provided for the purpose of avoiding inadvertent movement of the endoscope [col.17 ll.18-26].
Therefore it would have been obvious to one having ordinary skill in the art to modify the autonomous endoscopic system disclosed by Mizuno to have an clutch in accordance with the teachings of Mizuno. This would be done for the purpose taught above.
In regards to claim 16, Mizuno teaches the autonomous endoscopic system of claim 1, further comprising: a master device [161, Fig.25a, col.18 ll.48] located at a site spaced apart from the endoscope operating device and operated by an operator to remotely operate the endoscope operating device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belson (US PGPUB 2002/0022765) 
Kura (US PGPUB 2007/0173093) discloses an autonomous endoscopic system comprising an endoscope operating device capable of adjusting the rolling angle of an 
Naito et al. (US PGPUB 2009/0287043)
Yoshie (US PGPUB 2010/0022825) discloses an autonomous endoscopic system comprising an endoscope operating device capable of adjusting the rolling angle of an endoscope and a relative position of the endoscope to a sheath, in a separate portion from the endoscope operating device there is a bending controller for bending the endoscope’s bending section, the autonomous endoscopic system further comprising a control unit for controlling the endoscope operating device. 
Honda et al. (US PGPUB 2011/0208000) discloses an autonomous endoscopic system comprising an endoscope operating device capable of adjusting a relative position of an endoscope to a sheath, a separate controller for bending an endoscope bending portion, and a control unit for controlling the endoscope operating device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/Examiner, Art Unit 3795